department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x business y individual dear we have considered your request dated date for advance approval of the changes you have made to your previously approved employer-related grant-making program under sec_4945 of the internal_revenue_code our records indicate you were recognized as exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation as defined in sec_509 your purpose is to make grants to children of employees of x and its subsidiaries grants will be awarded to facilitate study at any educational_institution which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of students in attendance at the place where its educational activities are regularly carried out you were set up in memory of y and as such require that grants be used primarily for studies in areas of special interest to y - the sciences grants will enable the recipient to obtain an education in their individual capacities solely for their personal benefits there will be no commitments understandings or obligations suggesting that studies undertaken by the recipient are for your benefit or that of x and its subsidiaries no grant will be made for the accomplishment of any purpose of x or its subsidiaries other than enabling grantees to obtain an education solely for their personal benefit grants will not be used by x or its subsidiaries to recruit employees or to induce employees to continue their employment there is no requirement that grantees apply for employment with x or its subsidiaries nor will x or its subsidiaries take any proprietary interest in new knowledge or information produced by the grantee in the course of his or her studies grantees will be encouraged to share all new knowledge thus discovered with the public at large through publications lectures and other media x and its subsidiaries will publish in a timely manner newsletters for circulation among their employees stating that grants are available giving the eligibility requirements and directions for further inquiry individuals eligible for grants are a any child of a person employed for two or more years by x and its subsidiaries except the child of an officer of x and b if the parent is no longer employed by x and its subsidiaries with the exception of those who have retired the child of the parent is no longer eligible for an award including any departures that happen midway through a school year since the grant is made on an annual school year basis the grant remains in effect for both semesters of the school year of the award so long as the academic requirements have been met to be eligible a child must further meet the minimum standards for admission to the educational_institution at which the application_for grant is made applicants apply for grants on a form requiring various items of background biographical information educational and professional goals school grade transcripts and results of standardized test scores letters of reference and an essay your selection committee composed of your directors will choose recipients each of your directors is independent except for participation in this selection committee and separate from x none of the directors is presently or ever has been employed by x in selecting candidates for awards the committee shall consider among other substantial objective criteria the applicants’ acceptance by an educational_institution history of academic superiority potential for continued academic excellence as determined by their teacher's recommendations and interviews with the applicant if deemed necessary desire and commitment to place primary emphasis in the study of the physical biological and applied sciences including engineering mathematics and computer science and ability to attend their chosen educational_institution e e selections are forwarded to x for the sole purpose of verifying the eligibility of the applicant any public announcement of the awards will be made by the selection committee or by you and no other entity in no event will the selection committee award in any year grants in excess of the number obtained by taking twenty-five percent of the number of employees’ children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipient of grants in that year selection of grant recipients occurs through the following process a the fund’s administrator receives all of the material provided by the applicants the application transcripts tests scores reference letters and essay and provides copies to all members of the selection committee which is composed of all directors of the und b the material of all applicants is reviewed by members of the selection committee based upon the objective criteria as listed above c the selection committee meets and discusses the applications and ranks the applicants then based upon the funds to be disbursed and the quality of the applicants award winners are selected the grants are awarded solely in the order recommended by the selection committee the amounts of the grant are fixed by the selection committee the selection committee may adjust the amount of the awards to all applicants for subsequent years based upon the total aroun available the number of grants to be awarded and recognition of the costs of higher education the number of awards granted for a school year remains fixed and no one has the authority to increase or decrease the amount of the awards or the number of awards however there is no fixed number of awards for each year or a fixed amount of the award from year-to-year once the applicants who have been awarded a grant have been identified they each receive a letter telling them the amount of the grant what is required for coursework and grades and what evidence they will be expected to provide about their grades and courses to evidence their pursuit of a degree in the sciences students who have received a grant and who wish to apply for a subsequent grant must complete a student information sheet and submit transcripts of their most current grades this information is provided to the selection committee and reviewed along with the applications of new applicants in determining recipients of awards for the next year you agree to follow the guidelines and adhere to the procedures and instructions on checking and confirming foreign organizations and foreign individuals that are involved in terrorist activities of the ofac list for grants paid directly to the educational_institution in which recipients are enrolled the educational_institution will be asked to agree that the funds will be used to defray the recipients’ expenses or to pay the funds to the recipients only if they are enrolled at the institution and maintain their standing in accordance with the conditions of the scholarship or fellowship all grants paid to educational_institution were directed to and earmarked for specific individuals you may also make payments directly to individuals from time to time in this instance you will arrange to receive a report of the grantee’s courses taken and grades received in each academic period the faculty_member supervising the grantee’s study verified by the educational_institution attended by the grantee will approve such a report this report will be obtained at least once a year a final report will also be obtained you will review all grantee reports and will investigate where there is any indication or evidence that the grant is not being used in furtherance of the purposes of such grant you will withhold further payments to the extent possible if any of the required reports are delinquent and will attempt to recover grant funds if they are found to be diverted from the proper_purpose you agree to maintain records that include the following i ii information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 ode in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for quaitied tuition and related expenses within the meaning of sec_117 of the this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above enclosures notice a copy of the redacted letter lois g lerner director exempt_organizations sincerely yours
